FILED

US. DIstTRICT
EASTERN DIS Tic] "ARKANSAS

& AO 245A (Rev. 12/03) Judgment of Acquittal JAN 3 I 20? 0
¥

JAMES
UNITED STATES DISTRICT COURT SAME wieconubox CLERK

“DEP CLERIC

EASTERN DISTRICT OF ARKANSAS

 

UNITED STATES OF AMERICA

JUDGMENT OF ACQUITTAL
Vv.

GREGORY DORNE
CASE NUMBER: 4:19-CR-00021-SWW-1

The Defendant was found not guilty on 1/29/2020. IT IS ORDERED that the Defendant is
acquitted, discharged, and any bond exonerated.

a

Mo reten } te as

Signature of Judge

Susan Webber Wright - District Judge
Name of Judge Title of Judge

L/S ara.

 
 

 

Date
